—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 23, 1994, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she did not file a valid original claim for benefits.
Claimant applied for unemployment insurance benefits after the cessation of her alleged employment as an accountant’s assistant. Although claimant was initially awarded benefits, she was subsequently deemed ineligible on the basis that her employment was not bona fide. Upon review of the record, we find that substantial evidence supports the Board’s decision. Claimant listed her daughter’s address as her employer’s address on the claim form and was unable to provide any information as to her employer’s telephone number, current address or clientele. In addition, although given the opportunity, claimant failed to produce any witnesses at the hearing who could substantiate her alleged employment. There is also substantial evidence to support the Board’s conclusion that the overpayments claimant received were recoverable and that she *919made willful false statements. In view of the foregoing, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.